 

Exhibit 10.3

 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (this “Guaranty”) is made as of the 13th day of
February, 2008, by BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland
corporation (singly or collectively, “Guarantor”), in favor of BANK OF AMERICA,
N.A., a national banking association (together with its successors and assigns,
“Administrative Agent”), as Administrative Agent on behalf of itself and each
lender from time to time made a party to the Credit Agreement (collectively, the
“Lenders”).

 

PRELIMINARY STATEMENTS

 

Administrative Agent, the Lenders, Behringer Harvard Opportunity OP I, LP, a
Texas limited partnership (the “Operating Partnership”) and certain of its
Subsidiaries (the “Subsidiary Obligors”) (the Operating Partnership and
Subsidiary Obligors are sometimes referred to herein, collectively, as
“Borrowers”), and Guarantor, among others, have entered into, are entering into
concurrently herewith that certain Credit Agreement dated of even date herewith
(herein called, as it may hereafter be modified, supplemented, restated,
extended, or renewed and in effect from time to time, the “Credit Agreement”),
which Credit Agreement pertains to a $75,000,000 loan (with an option to
increase such loan up to $150,000,000 as provided in the Credit Agreement) (the
“Loan”).

 

A condition precedent to Lenders’ obligation to make the Loan to Borrowers is
Guarantor’s execution and delivery to Lenders of this Guaranty.

 

The Loan is, or will be, evidenced by one or more Promissory Notes issued by
Borrowers pursuant to the Credit Agreement, executed by Borrowers from time to
time and payable to the order of each Lender (such notes, as they may hereafter
be renewed, extended, supplemented, increased or modified and in effect from
time to time, and all other notes given in substitution therefor in accordance
with the Credit Agreement, or in modification, renewal, or extension thereof, in
whole or in part, is herein called the “Note”).

 

Borrowers and Swap Bank may from time to time enter into one or more “Swap
Transactions” as defined in the Credit Agreement.

 

Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Credit Agreement.  This Guaranty is one of the
Loan Documents described in the Credit Agreement.

 

STATEMENT OF AGREEMENTS

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lenders to extend credit to
Borrowers, Guarantor hereby guarantees to Administrative Agent, Swap Bank and
the Lenders the prompt and full payment of the indebtedness and obligations
described below in this Guaranty (collectively called the “Guaranteed
Obligations”), this Guaranty being upon the following terms and conditions:

 

1

--------------------------------------------------------------------------------


1.

 

Guaranty. Guarantor hereby unconditionally and irrevocably guarantees to Lenders
the punctual payment and

performance when due, whether by lapse of time, by acceleration of, maturity, or
otherwise, of the following (collectively called, the “Indebtedness”):

 

(a)           all of the unpaid principal balance of the Loan, including any
amount advanced by Lenders in payment of any of Borrowers’ obligations under any
Swap Transactions and all L/C Obligations, whether now or hereafter existing or
arising pursuant to the Credit Agreement, any of the other Loan Documents, in
connection with any Swap Transactions, or pursuant to the Environmental
Indemnity; plus

 

(b)           all accrued but unpaid interest on any of the indebtedness owing
under the instruments or agreements described in (a) above, plus

 

(c)           all obligations of Borrowers to Administrative Agent, Swap Bank,
L/C Issuer and the Lenders under any documents evidencing, securing, governing
and/or pertaining to all or any part of the indebtedness described in (a) and
(b) above; plus

 

(d)           all fees, late charges, costs, expenses, indemnification
indebtedness, and other sums of money now or hereafter due and owing, arising
out of or relating to the enforcement of this Guaranty by Administrative Agent,
on behalf of Swap Bank, L/C Issuer and/or the Lenders.

 

This Guaranty covers the Indebtedness, whether presently outstanding or arising
subsequent to the date hereof, including all amounts advanced by Lenders in
stages or installments.  The guaranty of Guarantor as set forth in this
Section 1 is a continuing guaranty of payment and not a guaranty of collection.

 

2.

 

Reserved.

 

3.

 

Primary Liability of Guarantor.

 

(a)           This Guaranty is an absolute, irrevocable and unconditional
guaranty of payment and performance.  Guarantor shall be liable for the payment
and performance of the Guaranteed Obligations as a primary obligor.  This
Guaranty shall be effective as a waiver of, and Guarantor hereby expressly
waives, any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Administrative Agent, on behalf of the Lenders, to take prior recourse or
proceedings against any collateral, security or Person (hereinafter defined)
whatsoever.

 

(b)           Guarantor hereby agrees that in the event of a Default (as defined
in the Loan Agreement) (individually and collectively herein called an “Event of
Default”); then upon the occurrence of such Event of Default, the Guaranteed
Obligations, for purposes of this Guaranty, shall be deemed immediately due and
payable at the election of Administrative Agent (with the consent of the
Required Lenders), and Guarantor shall, on

 

2

--------------------------------------------------------------------------------


demand and without presentment, protest, notice of protest, further notice of
nonpayment or of dishonor, default or nonperformance, or notice of acceleration
or of intent to accelerate, or any other notice whatsoever, without any notice
having been given to Guarantor previous to such demand of the acceptance by
Administrative Agent of this Guaranty, and without any notice having been given
to Guarantor previous to such demand of the creating or incurring of such
indebtedness or of such obligation to perform, all such notices being hereby
waived by Guarantor, pay the amount due to Administrative Agent and the Lenders
or perform or observe the agreement, covenant, term or condition, as the case
may be, and pay all damages and all costs and expenses that may arise in
consequence of such Default (including, without limitation, all attorneys’ fees
and expenses, investigation costs, court costs, and any and all other costs and
expenses incurred by Administrative Agent and the Lenders in connection with the
collection and enforcement of the Note or any other Loan Document), whether or
not suit is filed thereon, or whether at maturity or by acceleration, or whether
before or after maturity, or whether in connection with bankruptcy, insolvency
or appeal.  It shall not be necessary for Administrative Agent, on behalf of the
Lenders, in order to enforce such payment or performance by Guarantor, first to
institute suit or pursue or exhaust any rights or remedies against Borrowers or
others liable on such indebtedness or for such performance, or to enforce any
rights against any security that shall ever have been given to secure such
indebtedness or performance, or to join Borrowers or any others liable for the
payment or performance of the Guaranteed Obligations or any part thereof in any
action to enforce this Guaranty, or to resort to any other means of obtaining
payment or performance of the Guaranteed Obligations; provided, however, that
nothing herein contained shall prevent Administrative Agent or the Lenders from
suing on the Note or foreclosing any Deed of Trust or from exercising any other
rights thereunder, and if such foreclosure or other remedy is availed of, only
the net proceeds therefrom, after deduction of all charges and expenses of every
kind and nature whatsoever, shall be applied in reduction of the amount due on
the Note and Deed of Trust, and Administrative Agent and the Lenders shall not
be required to institute or prosecute proceedings to recover any deficiency as a
condition of payment hereunder or enforcement hereof.  At any sale of any
Project or other Collateral given for the Indebtedness or any part thereof,
whether by foreclosure or otherwise, any Lender may at its discretion purchase
all or any part of the Project or Collateral so sold or offered for sale for its
own account and may, in payment of the amount bid therefor, deduct such amount
from the balance due it pursuant to the terms of the Note and the Deed of Trust.

 

(c)           Suit may be brought or demand may be made against Borrowers or
against all parties who have signed this Guaranty or any other guaranty covering
all or any part of the Guaranteed Obligations, or against any one or more of
them, separately or together, without impairing the rights of Administrative
Agent and the Lenders against any party hereto. Any time that Administrative
Agent, on behalf of the Lenders, is entitled to exercise its rights or remedies
hereunder, it may in its discretion elect to demand payment and/or performance. 
If Administrative Agent, on behalf of the Lenders, elects to demand performance,
it shall at all

 

3

--------------------------------------------------------------------------------


times thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full.  If Administrative Agent, on
behalf of the Lenders, elects to demand payment, it shall at all times
thereafter have the right to demand performance until all of the Guaranteed
Obligations have been paid and performed in full.

 

4.

 

Certain Agreements and Waivers by Guarantor.

 

(a)           Guarantor hereby agrees that neither Lenders’ rights or remedies
nor Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, circumstances or rights, and the liability of Guarantor
under this Guaranty shall be absolute and unconditional irrespective of:

 

(i)            any limitation of liability or recourse in any other Loan
Document or arising under any law;

 

(ii)           any claim or defense that this Guaranty was made without
consideration or is not supported by adequate consideration;

 

(iii)          the taking or accepting of any other security or guaranty for, or
right of recourse with respect to, any or all of the Guaranteed Obligations;

 

(iv)          any homestead exemption or any other exemption under applicable
law;

 

(v)           any release, surrender, abandonment, exchange, alteration, sale or
other disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor’s recourse against any Person or collateral;

 

(vi)          whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by the Lenders covering all or any part of the Guaranteed
Obligations, any complete or partial release of any one or more of such
guarantors under any such other guaranty, or any complete or partial release of
Borrowers or any other party liable, directly or indirectly, for the payment or
performance of any or all of the Guaranteed Obligations;

 

(vii)         the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrowers or any other party at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(viii)        either with or without notice to or consent of Guarantor: any
renewal, extension, modification, supplement, subordination or rearrangement of
the terms of any or all of the Guaranteed Obligations and/or any of the Loan
Documents, including, without limitation, material alterations of the terms of
payment (including changes in

 

4

--------------------------------------------------------------------------------


maturity date(s) and interest rate(s)) or performance (including changes in the
Plans and other terms or aspects of construction of the Improvements) or any
other terms thereof, or any waiver, termination, or release of, or consent to
departure from, any of the Loan Documents or any other guaranty of any or all of
the Guaranteed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Administrative Agent, on
behalf of the other Lenders, to Borrowers, Guarantor, and/or any other Person at
any time liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(ix)           any neglect, lack of diligence, delay, omission, failure, or
refusal of Administrative Agent, on behalf of the Lenders, to take or prosecute
(or in taking or prosecuting) any action for the collection or enforcement of
any of the Guaranteed Obligations, or to foreclose or take or prosecute any
action to foreclose (or in foreclosing or taking or prosecuting any action to
foreclose) upon any security therefor, or to exercise (or in exercising) any
other right or power with respect to any security therefor, or to take or
prosecute (or in taking or prosecuting) any action in connection with any Loan
Document, or any failure to sell or otherwise dispose of in a commercially
reasonable manner any collateral securing any or all of the Guaranteed
Obligations;

 

(x)            any failure of Administrative Agent, on behalf of the Lenders, to
notify Guarantor of any creation, renewal, extension, rearrangement,
modification, supplement, subordination, or assignment of the Guaranteed
Obligations or any part thereof, or of any Loan Document, or of any release of
or change in any security, or of any other action taken or refrained from being
taken by Administrative Agent, on behalf of the Lenders, against Borrowers or
any security or other recourse, or of any new agreement between Administrative
Agent, for the Lenders, and Borrowers, it being understood that unless otherwise
expressly provided for in this Guaranty, the Lenders shall not be required to
give Guarantor any notice of any kind under any circumstances with respect to or
in connection with the Guaranteed Obligations, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and the
Guarantor shall be responsible for obtaining for itself information regarding
the Borrowers, including, but not limited to, any changes in the business or
financial condition of the Borrowers, and the Guarantor acknowledges and agrees
that the Administrative Agent and the Lenders shall have no duty to notify the
Guarantor of any information which the Administrative Agent and the Lenders may
have concerning Borrowers.

 

(xi)           if for any reason any Lender is required to refund any payment by
Borrowers to any other party liable for the payment or performance of any or all
of the Guaranteed Obligations or pay the amount thereof to someone else;

 

(xii)          the making of advances by Administrative Agent, on behalf of the
Lenders, to protect the interest of the Lenders in the Collateral, preserve the
value of the Collateral, or for the purpose of performing any term or covenant
contained in any of the Loan Documents;

 

(xiii)         the existence of any claim, counterclaim, set-off or other right
that Guarantor may at any time have against Borrowers, Administrative Agent, any
Lender, or

 

5

--------------------------------------------------------------------------------


any other Person, whether or not arising in connection with this Guaranty, the
Note, the Credit Agreement, or any other Loan Document;

 

(xiv)        the unenforceability of all or any part of the Guaranteed
Obligations against Borrowers, whether because the Guaranteed Obligations exceed
the amount permitted by law or violate any usury law, or because the act of
creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating the Guaranteed Obligations acted in
excess of their authority, or because of a lack of validity or enforceability of
or defect or deficiency in any of the Loan Documents, or because Borrowers have
any valid defense, claim or offset with respect thereto, or because Borrowers’
obligation ceases to exist by operation of law, or because of any other reason
or circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrowers or any other Person be found not liable on the
Guaranteed Obligations, or any part thereof, for any reason (and regardless of
any joinder of Borrowers or any other party in any action to obtain payment or
performance of any or all of the Guaranteed Obligations); or

 

(xv)         any order, ruling or plan of reorganization emanating from
proceedings under Title 11 of the United States Code with respect to Borrowers
or any other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by
Administrative Agent and the Lenders.

 

(b)           In the event any payment by Borrowers or any other Person to any
Lender is held to constitute a preference, fraudulent transfer or other voidable
payment under any bankruptcy, insolvency or similar law, or if for any other
reason any Lender is required to refund such payment or pay the amount thereof
to any other party, such payment by Borrowers or any other party to any Lender
shall not constitute a release of Guarantor from any liability hereunder, and
this Guaranty shall continue to be effective or shall be reinstated
(notwithstanding any prior release, surrender or discharge by the Lenders of
this Guaranty or of Guarantor), as the case may be, with respect to, and this
Guaranty shall apply to, any and all amounts so refunded by any such Lender or
paid by any such Lender to another Person (which amounts shall constitute part
of the Guaranteed Obligations), and any interest paid by any such Lender and any
attorneys’ fees, costs and expenses paid or incurred by Lender in connection
with any such event.  It is the intent of Guarantor and the Lenders that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully and finally paid and performed, and not subject to refund
or disgorgement, the obligations and liabilities of Guarantor hereunder shall
not be discharged or released, in whole or in part, by any act or occurrence
that might, but for the provisions of this Guaranty, be deemed a legal or
equitable discharge or release of a guarantor.  Administrative Agent, on behalf
of the Lenders, shall be entitled to continue to hold this Guaranty in its
possession for the longer of (i) the period after which any performance of
obligations under the Credit Agreement shall accrue, or (ii) a period of one
year from the date the Guaranteed Obligations are paid and performed in full and
for so long thereafter as may be necessary to enforce any obligation of
Guarantor hereunder and/or to exercise any right or remedy of the Lenders
hereunder.

 

6

--------------------------------------------------------------------------------


(c)           If acceleration of the time for payment of any amount payable by
Borrowers under the Note, the Credit Agreement, or any other Loan Document that
constitutes any of the Guaranteed Obligations is stayed or delayed by any law or
tribunal, all such amounts shall nonetheless be payable by Guarantor on demand
by Administrative Agent, on behalf of the Lenders.

 

5.

 

Reserved.

 

6.

 

Subordination. If, for any reason whatsoever, Borrowers are now or hereafter
become indebted to Guarantor:

 

(a)           such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrowers securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;

 

(b)           Guarantor shall not be entitled to enforce or receive payment,
directly or indirectly, of any such indebtedness of Borrowers to Guarantor
(other than trade payables or other customary expenses incurred in the ordinary
course of business) until the Guaranteed Obligations have been fully and finally
paid and performed;

 

(c)           Guarantor hereby assigns and grants to Administrative Agent, on
behalf of the Lenders, a security interest in all such indebtedness and security
therefor, if any, of Borrowers to Guarantor now existing or hereafter arising by
reason of any payment by Guarantor in respect of the Guaranteed Obligations or
the Loan, including any dividends and payments pursuant to debtor relief or
insolvency proceedings referred to below.  In the event of receivership,
bankruptcy, reorganization, arrangement or other debtor relief or insolvency
proceedings involving any Borrower as debtor, Administrative Agent, on behalf of
the Lenders, shall have the right to prove its claim in any such proceeding so
as to establish its rights hereunder and shall have the right to receive
directly from the receiver, trustee or other custodian (whether or not a Default
shall have occurred or be continuing under any of the Loan Documents), dividends
and payments that are payable upon any obligation of Borrowers to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed.  If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 6, Guarantor shall pay the same to Administrative Agent, on
behalf of the Lenders, immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Administrative Agent, on
behalf of the Lenders, and shall have absolutely no dominion over the same
except to pay it immediately to Administrative Agent; and

 

(d)           Guarantor shall promptly upon request of Administrative Agent from
time to time execute such documents and perform such acts as Administrative
Agent may require to evidence and perfect its interest and to permit or
facilitate exercise of its rights under this Section 6, including, but not
limited to, execution and delivery of financing

 

7

--------------------------------------------------------------------------------


statements, proofs of claim, further assignments and security agreements, and
delivery to Administrative Agent of any promissory notes or other instruments
evidencing indebtedness of Borrowers to Guarantor.  All promissory notes,
accounts receivable ledgers or other evidences, now or hereafter held by
Guarantor, of obligations of Borrowers to Guarantor shall contain a specific
written notice thereon that the indebtedness evidenced thereby is subordinated
under and is subject to the terms of this Guaranty.

 

                7.             Other Liability of Guarantor or Borrowers.  If
Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrowers to Administrative Agent and the Lenders other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and the Lenders
hereunder shall be cumulative of any and all other rights that Administrative
Agent and the Lenders may have against Guarantor.  If Borrowers are or become
indebted to Lenders for any indebtedness other than or in excess of the
Indebtedness for which Guarantor is liable under this Guaranty, any payment
received or recovery realized upon such other indebtedness of Borrowers to
Lenders may, except to the extent paid by Guarantor on the Indebtedness or
specifically required by law or agreement of Administrative Agent to be applied
to the Indebtedness, in Administrative Agent’s sole discretion, be applied upon
indebtedness of Borrowers to Lenders other than the Indebtedness.  This Guaranty
is independent of (and shall not be limited by) any other guaranty now existing
or hereafter given.  Further, Guarantor’s liability under this Guaranty is in
addition to any and all other liability Guarantor may have in any other
capacity, including without limitation, its capacity as a general partner.

 

                8.             Lenders’ Assigns.  This Guaranty is for the
benefit of Administrative Agent and the Lenders and their successors and
assigns, and in the event of an assignment of the Guaranteed Obligations, or any
part thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations, or any part thereof, and agrees that failure to give
notice of any such transfer or assignment will not affect the liabilities of
Guarantor hereunder.

 

                9.             Binding Effect.  This Guaranty is binding not
only on Guarantor, but also on Guarantor’s successors and assigns.  Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Obligations,
including that portion incurred or arising after the death of Guarantor and
shall be provable in full against Guarantor’s estate, whether or not the
Guaranteed Obligations are then due and payable.  If this Guaranty is signed by
more than one Person, then all of the obligations of Guarantor arising hereunder
shall be jointly and severally binding on each of the undersigned, and their
respective heirs, personal representatives, successors and assigns, and the term
“Guarantor” shall mean all of such Persons and each of them individually.

 

                10.           Governing Law; Forum; Consent to Jurisdiction.  
The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of Texas and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws. 
All obligations of Guarantor hereunder are payable and performable at the place
or places where the

 

8

--------------------------------------------------------------------------------


Guaranteed Obligations are payable and performable.  Guarantor hereby
irrevocably submits generally and unconditionally for Guarantor and in respect
of Guarantor’s property to the nonexclusive jurisdiction of any state court, or
any United States federal court, sitting in the state specified in the first
sentence of this Section and to the jurisdiction of any state or United States
federal court sitting in the state in which any of the Land is located, over any
suit, action or proceeding arising out of or relating to this Guaranty or the
Guaranteed Obligations.   Guarantor hereby irrevocably waives, to the fullest
extent permitted by law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum.  Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Guarantor and may
be enforced in any court in which Guarantor is subject to jurisdiction. 
Guarantor hereby agrees and consents that, in addition to any methods of service
of process provided for under applicable law, all service of process in any such
suit, action or proceeding in any state court, or any United States federal
court, sitting in the state specified in the first sentence of this Section may
be made by certified or registered mail, return receipt requested, directed to
Guarantor at the address set forth at the end of this Guaranty, or at a
subsequent address of which Administrative Agent receives actual notice from
Guarantor in accordance with the notice provisions hereof, and service so made
shall be complete five (5) days after the same shall have been so mailed. 
Nothing herein shall affect the right of Administrative Agent to serve process
in any manner permitted by law or limit the right of Administrative Agent, on
behalf of the Lenders, to bring proceedings against Guarantor in any other court
or jurisdiction.  Guarantor hereby releases, to the extent permitted by
applicable law, all errors and all rights of exemption, appeal, stay of
execution, inquisition, and other rights to which the Guarantor may otherwise be
entitled under the laws of the United States of America or any State or
possession of the United States of America now in force or which may hereinafter
be enacted.  The authority and power to appear for and enter judgment against
the Guarantor shall not be exhausted by one or more exercises thereof or by any
imperfect exercise thereof and shall not be extinguished by any judgment entered
pursuant thereto. Such authority may be exercised on one or more occasions or
from time to time in the same or different jurisdiction as often as the
Administrative Agent shall deem necessary and desirable.

 

                11.           Invalidity of Certain Provisions. If any provision
of this Guaranty or the application thereof to any Person or circumstance shall,
for any reason and to any extent, be declared to be invalid or unenforceable,
neither the remaining provisions of this Guaranty nor the application of such
provision to any other Person or circumstance shall be affected thereby, and the
remaining provisions of this Guaranty, or the applicability of such provision to
other Persons or circumstances, as applicable, shall remain in effect and be
enforceable to the maximum extent permitted by applicable law.

 

                12.           Attorneys’ Fees and Costs of Collection. 
Guarantor shall pay on demand all attorneys’ fees and all other costs and
expenses incurred by Administrative Agent, on behalf of the Lenders, in the
enforcement of or preservation of the Lenders’ rights under this Guaranty
including, without limitation, all attorneys’ fees and expenses, investigation
costs, and all court costs, whether or not suit is filed hereon, or whether at
maturity or by acceleration, or whether before or after maturity, or whether in
connection with bankruptcy, insolvency or appeal, or whether in connection with
the collection and enforcement of this Guaranty against any other Guarantor, if
there be more than one.  Guarantor agrees to pay interest on any expenses or
other

 

9

--------------------------------------------------------------------------------


sums due to Administrative Agent under this Section 12 that are not paid when
due, at a rate per annum equal to the Past Due Rate.  Guarantor’s obligations
and liabilities under this Section 12 shall survive any payment or discharge in
full of the Guaranteed Obligations.

 

                13.           Payments.  All sums payable under this Guaranty
shall be paid in lawful money of the United States of America that at the time
of payment is legal tender for the payment of public and private debts.

 

                14.           Controlling Agreement.  It is not the intention of
Administrative Agent, the Lenders or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable law.   Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable law.  The provisions of this Section 14 shall
override and control all other provisions of this Guaranty and of any other
agreement between Guarantor, Administrative Agent, and the Lenders.

 

                15.           Representations, Warranties, and Covenants of
Guarantor.  Guarantor hereby represents, warrants, and covenants to
Administrative Agent and the Lenders that (a) Guarantor owns, directly or
indirectly, an interest in Borrowers and will derive a material and substantial
benefit, directly or indirectly, from the making of the Loan to Borrowers and
from the making of this Guaranty by Guarantor; (b) this Guaranty is duly
authorized and valid, and is binding upon and enforceable against Guarantor;
(c) Guarantor is not, and the execution, delivery and performance by Guarantor
of this Guaranty will not cause Guarantor to be, in violation of any law or in
default (or at risk of acceleration of indebtedness) under any agreement or
restriction by which Guarantor is bound or affected; (d) Guarantor is duly
organized, validly existing, and in good standing under the laws of the state of
its organization and has full power and authority to enter into and perform this
Guaranty; (e) Guarantor shall preserve and keep in full force and effect its
entity status, franchises, rights and privileges under the laws of the state of
its formation; (f) Guarantor will indemnify Administrative Agent and the Lenders
from any loss, cost or expense as a result of any representation or warranty of
the Guarantor being false, incorrect, incomplete or misleading in any material
respect; (g) except as disclosed pursuant to the Credit Agreement, there is no
litigation pending or, to the knowledge of Guarantor, threatened before or by
any tribunal against or affecting Guarantor; (h) all financial statements and
information regarding Guarantor heretofore furnished to Administrative Agent by
Guarantor do, and all financial statements and such information hereafter
furnished to Administrative Agent by Guarantor will, fairly and accurately
present the condition (financial or otherwise) of Guarantor as of their dates
and the results of Guarantor’s operations for the periods therein specified,
and, since the date of the most recent financial statements of Guarantor
heretofore furnished to Administrative Agent, no material adverse change has
occurred in the financial condition of Guarantor, nor, except as heretofore
disclosed in writing to Administrative Agent, has Guarantor incurred any
material liability, direct or indirect, fixed or contingent except liabilities
incurred in the ordinary course of business; (i) after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or
a transaction for which the

 

10

--------------------------------------------------------------------------------


 

property of Guarantor is an unreasonably small capital, and does not intend to
incur or believe that it will incur debts that will be beyond its ability to pay
as such debts mature; (j) neither Administrative Agent nor the Lenders have any
duty at any time to investigate or inform Guarantor of the financial or business
condition or affairs of Borrowers or any change therein, and Guarantor will keep
fully apprised of  Borrowers’ financial and business condition; (k) Guarantor
acknowledges and agrees that Guarantor may be required to pay and perform the
Guaranteed Obligations in full without assistance or support from Borrowers or
any other Person; (l) Guarantor has read and fully understands the provisions
contained in the Note, the Credit Agreement, the Deed of Trust, and the other
Loan Documents; and (m) provided that no Default has occurred and is continuing
beyond applicable notice and cure periods, if any, Guarantor shall be permitted
to pay dividends in amounts reasonably determined by Guarantor, provided that
(1) Guarantor will be in compliance with (i) all applicable provisions of the
Internal Revenue Code of 1986, as amended, reformed or otherwise modified from
time to time; and (ii) Guarantor’s bylaws and operating covenants and
(2) Guarantor has distributed dividends in such amounts as may be necessary to
retain its operating status as a real estate investment trust; and (n)  after
and during the continuance of a Default, Guarantor shall be permitted to pay
dividends in amounts approved by Administrative Agent and only if (1) Guarantor
will be in compliance with (i) all applicable provisions of the Internal Revenue
Code of 1986, as amended, reformed or otherwise modified from time to time; and
(ii) Guarantor’s bylaws and operating covenants and (2) distribution of such
dividends are necessary to retain its operating status as a real estate
investment trust.  Guarantor’s representations, warranties and covenants are a
material inducement to Administrative Agent and the Lenders to enter into the
other Loan Documents and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrowers, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.

 

                16.           Notices.  All notices, requests, consents, demands
and other communications required or which any party desires to give hereunder
or under any other Loan Document shall be in writing and, unless otherwise
specifically provided in such other Loan Document, shall be deemed sufficiently
given or furnished if delivered by personal delivery, by courier, or by
registered or certified United States mail, postage prepaid, addressed to the
party to whom directed at the addresses specified in this Guaranty (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile with a confirmatory duplicate copy sent by
first class United States mail), addressed to the party to whom directed or by
electronic mail address, at the addresses set forth at the end of this Agreement
or to Administrative Agent or the Lenders at the addresses specified for notices
in the Credit Agreement (unless changed by similar notice in writing given by
the particular party whose address is to be changed).  Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that, service of a notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met.  Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt.  This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Guaranty or in any Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.

 

 

11

--------------------------------------------------------------------------------


 

17.           Cumulative Rights.  The exercise by Administrative Agent, on
behalf of the Lenders, of any right or remedy hereunder or under any other Loan
Document, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.  Administrative Agent, on
behalf of the Lenders, shall have all rights, remedies and recourses afforded to
the Lenders by reason of this Guaranty or any other Loan Document or by law or
equity or otherwise, and the same (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Guarantor or
others obligated for the Guaranteed Obligations, or any part thereof, or against
any one or more of them, or against any security or otherwise, at the sole and
absolute discretion of Administrative Agent, on behalf of the Lenders, (c) may
be exercised as often as occasion therefor shall arise, it being agreed by
Guarantor that the exercise of, discontinuance of the exercise of or failure to
exercise any of such rights, remedies, or recourses shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (d) are intended to be, and shall be, nonexclusive.  No waiver of
any default on the part of Guarantor or of any breach of any of the provisions
of this Guaranty or of any other document shall be considered a waiver of any
other or subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers granted herein or in any other document shall be
construed as a waiver of such rights and powers, and no exercise or enforcement
of any rights or powers hereunder or under any other document shall be held to
exhaust such rights and powers, and every such right and power may be exercised
from time to time. The granting of any consent, approval or waiver by
Administrative Agent, on behalf of the Lenders, shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose.  No notice to or demand on
Guarantor in any case shall of itself entitle Guarantor to any other or further
notice or demand in similar or other circumstances.  No provision of this
Guaranty or any right, remedy or recourse of Administrative Agent and the
Lenders with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed, and delivered to
Guarantor, by Administrative Agent, on behalf of the Lenders.

 

18.           Term of Guaranty.  This Guaranty shall continue in effect until
all the Guaranteed Obligations are fully and finally paid, performed and
discharged, except that, and notwithstanding any return of this Guaranty to
Guarantor, this Guaranty shall continue in effect (i) with respect to any of the
Guaranteed Obligations that survive the full and final payment of the
indebtedness evidenced by the Note, (ii) with respect to all obligations and
liabilities of Guarantor under Section 12 and (iii) as provided in Section 4(b).

 

19.           Financial Statements.

 

(a)           As used in this Section, “Financial Statements” means a balance
sheet, income statement, statements of cash flow and amount and sources of
contingent liabilities, a reconciliation of changes in equity and liquidity
verification, and, unless Administrative Agent otherwise consents, consolidated
statements if the reporting party is a holding company or a parent of a
subsidiary entity.  Each party for whom Financial Statements are required is a
“reporting party” and a specified period to which the required Financial
Statements relate is a “reporting period”.

 

12

--------------------------------------------------------------------------------


 

(b)           Guarantor shall provide or cause to be provided to Administrative
Agent the following:

 

(i)            within one hundred twenty (120) days after the close of each
fiscal year of Guarantor  annual, audited Financial Statements of Guarantor;

 

(ii)           within sixty (60) days after the close of each quarter of each
fiscal year of Guarantor quarterly, unaudited Financial Statements of Guarantor;

 

(iii)          if applicable, copies of all Securities and Exchange Commission
(“SEC”) Form 10-K and 10-Q reports filed with the SEC for Guarantor and its
Subsidiaries as and when the same are so filed with the SEC;

 

(iv)          within sixty (60) days after the end of each calendar quarter
(i.e., each March 31, June 30, September 30 and December 31) of each calendar
year during the term of the Loan, a Compliance Certificate for Guarantor,
executed by any executive level officer of Guarantor, in the form of that
attached hereto as Exhibit A (“Compliance Certificate”) evidencing Guarantor’s
compliance (or non-compliance, as applicable) with the covenants in this
Section 19; and

 

(v)           from time to time promptly after Administrative Agent’s request,
such additional information, reports and statements regarding the business
operations and financial condition of each reporting party as Administrative
Agent may reasonably request.

 

All Financial Statements shall be in form and detail satisfactory to
Administrative Agent in its good faith business judgment and shall contain or be
attached to the signed and dated written certification of the reporting party in
form satisfactory to Administrative Agent to certify that the Financial
Statements have been prepared in accordance with GAAP and are furnished to
Administrative Agent in connection with the extension of credit by
Administrative Agent and the Lenders, and constitute a true and correct
statement of the reporting party’s financial position.  Administrative Agent
agrees that the Financial Statements of Guarantor delivered to Administrative
Agent in satisfaction of the conditions to closing and funding of the Loan are
satisfactory as to form, detail and accounting principles used therein and
Financial Statements to be provided in satisfaction of the requirements of this
Guaranty shall be satisfactory to Administrative Agent as to form, detail and
accounting principles if consistent with such Financial Statements.  All
certifications and signatures on behalf of corporations, partnerships or other
entities shall be by an authorized representative of the entity satisfactory to
Administrative Agent in its good faith business judgment.  Except as provided in
Section 19(b) above, all Financial Statements shall be audited or certified, as
required by Administrative Agent, without any qualification or exception not
acceptable to Administrative Agent in its good faith business judgment, by
Travis, Wolff & Company, L.L.P. or another independent certified public
accountants acceptable to Administrative Agent, and shall contain all reports
and disclosures required by generally accepted accounting principles for a fair
presentation. All assets shown on the Financial Statements provided by
Guarantor, unless clearly designated to the contrary shall, be conclusively
deemed to be free and clear of any exemption or any claim of exemption of
Guarantor at the date of the Financial Statements and at all times thereafter.
Acceptance of any

 

 

13

--------------------------------------------------------------------------------


 

Financial Statement by Administrative Agent, whether or not in the form
prescribed herein, shall be relied upon by Administrative Agent and the Lenders
in the administration, enforcement, and extension of the Guaranteed Obligations.

 

(c)           Guarantor covenants and agrees with Administrative Agent and the
Lenders that it will comply with the following:

 

(i)            Guarantor will maintain, as of each Test Date during the term of
the Loan, Liquid Assets of at least $5,000,000.00;

 

(ii)           Guarantor will maintain, as of each Test Date during the term of
the Loan, a Tangible Net Worth of not less than $242,000,000.00;

 

(iii)          As of each Test Date during the term of the Loan, the ratio
(expressed as a percentage) of (A) all Liabilities of Guarantor for the calendar
quarter ending on such Test Date, to (B) all assets of Guarantor determined in
accordance with GAAP for the calendar quarter ending on the same Test Date,
shall not be greater than seventy-five percent (75%).

 

(d)           For purposes of this Section 19, the following capitalized terms
have the meanings set forth below:

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Liabilities” means, as to Guarantor, without duplication, all indebtedness,
liabilities and obligations of Guarantor, whether matured or unmatured,
liquidated or unliquidated, primary or secondary, direct or indirect, absolute,
fixed or contingent, and whether or not required to be considered pursuant to
GAAP.

 

“Liquid Assets” means the sum of the total assets of Guarantor that are cash,
cash equivalents, accounts and other highly liquid investments that are not
pledged, hypothecated, subject to rights of offset (other than pursuant to
customary banker’s liens with respect to deposit or similar accounts not
maintained for the purpose of providing security) or otherwise restricted.

 

“Tangible Net Worth” shall mean the excess of total assets over total
liabilities (contingent or otherwise, including without limitation, declared and
unpaid distributions to partners of Guarantor) determined in accordance with
GAAP; excluding, however, all assets that are classified under GAAP as
intangible, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights and franchises.

 

“Test Date” shall mean, the last date of each calendar quarter (i.e., every
December 31st, March 31st, June 30th and September 30th) during the term of the
Loan.

 

 

14

--------------------------------------------------------------------------------


 

20.           Disclosure of Information.  Lenders may sell or offer to sell the
Loan or interests in the Loan to one or more assignees or participants and may
disclose to any such assignee or participant or prospective assignee or
participant, to Lenders’ affiliates, to any regulatory body having jurisdiction
over Lenders and to any other parties as necessary or appropriate in any
Lender’s reasonable judgment, any information Lenders now have or hereafter
obtain pertaining to the Guaranteed Obligations, this Guaranty, or Guarantor,
including, without limitation, information regarding any security for the
Guaranteed Obligations or for this Guaranty, credit or other information on
Guarantor, Borrowers, and/or any other party liable, directly or indirectly, for
any part of the Guaranteed Obligations.  Any disclosures by Lenders or
Administrative Agent pursuant to this Section 20 shall be made in compliance
with the provisions of Section 6.6 of the Credit Agreement.

 

21.           Right of Set-Off.  Upon the occurrence and during the continuance
of any Default, however defined, in the payment or performance when due of any
of the Guaranteed Obligations, each Lender is hereby authorized at any time and
from time to time with prior notice to and consent of Administrative Agent, to
the fullest extent permitted by applicable law, without notice to any Person
(any such notice being expressly waived by Guarantor to the fullest extent
permitted by applicable law), to set off and apply any and all deposits, funds,
or assets at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of Guarantor against any and all of
the obligations of Guarantor now or hereafter existing under this Guaranty that
are then due and payable.  Such Lender will promptly notify Guarantor after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
The rights of Lenders under this Section 21 are in addition to the other rights
and remedies (including other rights of set-off) that Administrative Agent may
have, on behalf of all Lenders, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by an instrument in writing executed by
Administrative Agent.

 

22.           Subrogation.  Notwithstanding anything to the contrary contained
herein, Guarantor shall not have any right of subrogation in or under any of the
Loan Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Indebtedness or any
right to reimbursement, exoneration, contribution, indemnification or any
similar rights against any party liable for the Indebtedness, until the
Indebtedness has been fully paid.  This waiver is given to induce Lenders to
make the Loan to Borrowers.

 

23.           Further Assurances.  Guarantor at Guarantor’s expense will
promptly execute and deliver to Administrative Agent upon Administrative Agent’s
request all such other and further documents, agreements, and instruments in
compliance with or accomplishment of the agreements of Guarantor under this
Guaranty.

 

24.           No Fiduciary Relationship.  The relationship between
Administrative Agent and the Lenders, on the one hand, and Guarantor, on the
other hand, is solely that of lender and guarantor.  Administrative Agent and
the Lenders have no fiduciary or other special relationship with or duty to
Guarantor and none is created hereby or may be inferred from any course of
dealing or act or omission of Administrative Agent or Lender.

 

 

15

--------------------------------------------------------------------------------


 

25.           Interpretation.  If this Guaranty is signed by more than one
Person as “Guarantor”, then the term “Guarantor” as used in this Guaranty shall
refer to all such Persons, jointly and severally, and all promises, agreements,
covenants, waivers, consents, representations, warranties and other provisions
in this Guaranty are made by and shall be binding upon each and every such
Person, jointly and severally and Administrative Agent, on behalf of all
Lenders, may pursue any Guarantor hereunder without being required (i) to pursue
any other Guarantor hereunder or (ii) pursue rights and remedies under the Deed
of Trust and/or applicable law with respect to each Project or any other Loan
Documents.  The term “Administrative Agent” shall be deemed to include any
subsequent administrative agent appointed under the Credit Agreement.  Whenever
the context of any provisions hereof shall require it, words in the singular
shall include the plural, words in the plural shall include the singular, and
pronouns of any gender shall include the other gender. Captions and headings in
the Loan Documents are for convenience only and shall not affect the
construction of the Loan Documents.  All references in this Guaranty to
Schedules, Articles, Sections, Subsections, paragraphs and subparagraphs refer
to the respective subdivisions of this Guaranty, unless such reference
specifically identifies another document.  The terms “herein”, “hereof”,
“hereto”, “hereunder” and similar terms refer to this Guaranty and not to any
particular Section or subsection of this Guaranty.  The terms “include” and
“including” shall be interpreted as if followed by the words “without
limitation”.  All references in this Guaranty to sums denominated in dollars or
with the symbol “$” refer to the lawful currency of the United States of
America, unless such reference specifically identifies another currency.  For
purposes of this Guaranty, “Person” or “Persons” shall include firms,
associations, partnerships (including limited partnerships), joint ventures,
trusts, corporations, limited liability companies, and other legal entities,
including governmental bodies, agencies, or instrumentalities, as well as
natural persons.

 

26.           Time of Essence.  Time shall be of the essence in this Guaranty
with respect to all of Guarantor’s obligations hereunder.

 

27.           Counterparts.  This Guaranty may be executed in multiple
counterparts, each of which, for all purposes, shall be deemed an original, and
all of which taken together shall constitute but one and the same agreement.

 

28.           Entire Agreement.  This Guaranty embodies the entire agreement
between Administrative Agent, the Lenders and Guarantor with respect to the
guaranty by Guarantor of the Guaranteed Obligations.  This Guaranty supersedes
all prior agreements and understandings, if any, with respect to the guaranty by
Guarantor of the Guaranteed Obligations.  No condition or conditions precedent
to the effectiveness of this Guaranty exist.  This Guaranty shall be effective
upon execution by Guarantor and delivery to Administrative Agent.  This Guaranty
may not be modified, amended or superseded except in a writing signed by
Administrative Agent, on behalf of the Lenders, and Guarantor referencing this
Guaranty by its date and specifically identifying the portions hereof that are
to be modified, amended or superseded.

 

29.           Dispute Resolution.

 

(a)           Arbitration.  Except to the extent expressly provided below, any
controversy, claim or dispute between or among the parties hereto, including any
such controversy, claim or dispute arising out of or relating to (i) this
Guaranty, (ii) any other

 

16

--------------------------------------------------------------------------------


 

Loan Document, (iii) any related agreements or instruments, or (iv) the
transaction contemplated herein or therein (including any claim based on or
arising from an alleged personal injury or business tort) (collectively, a
“Dispute”), shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then current
rules for arbitration of financial services disputes of the American Arbitration
Association, or any successor thereof (“AAA”), and the “Special Rules” set forth
below.  In the event of any inconsistency, the Special Rules shall control.  The
filing of a court action is not intended to constitute a waiver of the right of
Guarantor or Lenders, including the suing party, thereafter to require submittal
of the Dispute to arbitration.  Any party to this Guaranty may bring an action,
including a summary or expedited proceeding, to compel arbitration of any
Dispute in any court having jurisdiction over such action.  For the purposes of
this Dispute Resolution Section only, the terms “party” and “parties” shall
include any parent corporation, subsidiary or affiliate of Lenders involved in
the servicing, management or administration of any obligation described in or
evidenced by this Guaranty, together with the officers, employees, successors
and assigns of each of the foregoing.

 

(b)           Special Rules.

 

(i)            The arbitration shall be conducted in the City of Dallas, Texas.

 

(ii)           The arbitration shall be administered by AAA, who will appoint an
arbitrator; if AAA is unwilling or unable to administer or legally precluded
from administering the arbitration or if AAA is unwilling or unable to enforce
or legally precluded from enforcing any and all provisions of this Dispute
Resolution Section, then any party to this Guaranty may substitute, without the
necessity of the agreement of consent of the other party or parties, another
arbitration organization that has similar procedures to AAA but that will
observe and enforce any and all provisions of this Dispute Resolution Section. 
All Disputes shall be determined by one arbitrator; however, if the amount in
controversy in a Dispute exceeds Five Million Dollars ($5,000,000), upon the
request of any party, the Dispute shall be decided by three arbitrators (for
purposes of this Guaranty, referred to collectively as the “arbitrator”).

 

(iii)          All arbitration hearings will be commenced within ninety (90)
days of the demand for arbitration and completed within ninety (90) days from
the date of commencement; provided, however, that upon a showing of good cause,
the arbitrator shall be permitted to extend the commencement of such hearing for
up to an additional sixty (60) days.

 

(iv)          The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing.  The arbitrator
shall provide a concise written statement setting forth the reasons for the
judgment and for the award, if any.  The arbitration award, if any, may be
submitted to any court having jurisdiction to be confirmed and enforced, and
such confirmation and enforcement shall not be subject to arbitration.

 

 

17

--------------------------------------------------------------------------------


 

(v)           The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred.  For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.

 

(vi)          Any dispute concerning this Dispute Resolution Section, including
any such dispute as to the validity or enforceability of this provision, or
whether a Dispute is arbitrable, shall be determined by the arbitrator;
provided, however, that the arbitrator shall not be permitted to vary the
express provisions of the Special Rules or the Reservation of Rights in
subsection (c) below.

 

(vii)         The arbitrator shall have the power to award legal fees and costs
pursuant to the terms of this Guaranty.

 

(viii)        The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.

 

(c)           Reservations of Rights.  Nothing in this Guaranty shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Guaranty, or (ii) apply to or limit
the right of Administrative Agent, on behalf of the Lenders, or any Lender,
(A) to exercise self help remedies such as (but not limited to) setoff, or
(B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights,  (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver , or (D) to pursue rights against a
party to this Guaranty in a third-party proceeding in any action brought against
Administrative Agent or any Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts).  Administrative Agent, on behalf of the Lenders,
may exercise the rights set forth in clauses (A) through (D), inclusive, and
Lenders may exercise the right of setoff, before, during or after the pendency
of any arbitration proceeding brought pursuant to this Guaranty.  Neither the
exercise of self help remedies nor the institution or maintenance of an action
for foreclosure or provisional or ancillary remedies shall constitute a waiver
of the right of any party, including the claimant in any such action, to
arbitrate the merits of the Dispute occasioning resort to such remedies.  No
provision in the Loan Documents regarding submission to jurisdiction and/or
venue in any court is intended or shall be construed to be in derogation of the
provisions in any Loan Document for arbitration of any Dispute.

 

(d)           Conflicting Provisions for Dispute Resolution.  If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Guaranty, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the

 

18

--------------------------------------------------------------------------------


 

resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

 

(e)           Jury Trial Waiver in Arbitration.  By agreeing to this Section,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of any Dispute.

 

30.           WAIVER OF JURY TRIAL.  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES’ AGREEMENT TO ARBITRATE ANY “DISPUTE” (FOR PURPOSES OF THIS SECTION, AS
DEFINED ABOVE) AS SET FORTH IN THIS GUARANTY, TO THE EXTENT ANY “DISPUTE” IS NOT
SUBMITTED TO ARBITRATION OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH
JURISDICTION TO BE NOT ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, GUARANTOR
AND ADMINISTRATIVE AGENT, ON BEHALF OF ALL LENDERS, WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.”  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR AND ADMINISTRATIVE AGENT,
ON BEHALF OF ALL LENDERS, AND GUARANTOR AND ADMINISTRATIVE AGENT HEREBY
REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY ACTING FOR OR ON BEHALF OF ADMINISTRATIVE AGENT OR LENDERS TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO
THE LOAN DOCUMENTS.  GUARANTOR AND ADMINISTRATIVE AGENT ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER OF JURY TRIAL.  GUARANTOR FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

31.           Credit Verification.  Each legal entity and individual obligated
on this Guaranty, whether as a Guarantor, a general partner of a Guarantor or in
any other capacity, hereby authorizes Administrative Agent and each Lender to
check any credit references, verify his/her employment and obtain credit reports
from credit reporting agencies of Administrative Agent’s and such Lender’s
choice in connection with any monitoring, collection or future transaction
concerning the Loan, including any modification, extension or renewal of the
Loan.  Also in connection with any such monitoring, collection or future
transaction, Administrative Agent and each Lender is hereby authorized to check
credit references, verify employment and obtain a third party credit report for
the spouse of any married person obligated on this Guaranty, if such person
lives in a community property state.

 

 

19

--------------------------------------------------------------------------------


 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

20

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, Guarantor duly executed this Guaranty under seal as of the
date first written above.

 

Address of Guarantor:

 

Behringer Harvard Opportunity REIT I, Inc.

15601 Dallas Parkway, Suite 600

Dallas, TX 75001

Attention: Gerald J. Reihsen, III

GUARANTOR:

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC., a Maryland corporation

 

By:

/s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

Executive Vice President-Corporate Development & Legal and Assistant Secretary

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT “A”

 

FORM OF COMPLIANCE CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

To:                              Bank of America, N.A., Administrative Agent
(“Administrative Agent”)

901 Main Street, 20th Floor

Dallas, Texas 75202-3714

Attention: Mr. Brett Bell

 

Re:                               Credit Agreement dated as of
 February         , 2008 providing for a $75,000,000 revolving line of credit
loan (with an option to increase the amount of the loan to $150,000,000).

 

1.             The undersigned certifies to Administrative Agent and the other
Lenders that he/she is the Chief Financial Officer of Behringer Harvard
Opportunity REIT I, Inc. (“Guarantor”) or its general partner and that this
Compliance Certificate has been prepared pursuant to the Guaranty Agreement
dated as of                         , 2007 (“Guaranty”) executed by Guarantor. 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given to such terms in the Guaranty.

 

2.             The undersigned further certifies to Administrative Agent and the
other Lenders that (i) a review of the activities of Guarantor, as of the fiscal
quarter ending                                                   , (the
“Reporting Period”) has been made under my supervision with a view to
determining whether Guarantor has fulfilled all of its obligations during the
Reporting Period under the Guaranty; (ii) Guarantor is in compliance with all
covenants and provisions in the Guaranty, and no Default or Potential Default
has occurred which is continuing.

 

3.             Pursuant to the Guaranty, the following documents are delivered
to Administrative Agent with this Compliance Certificate and deemed a part of
this Compliance Certificate [check appropriate box]:

 

                                                o    Quarterly Financial
Statements, or

 

                                                o    Annual Financial
Statements.

 

The Financial Statements fairly and accurately present, in all material
respects, the financial condition of Guarantor and its Subsidiaries as of the
Reporting Period, and have been prepared in accordance with GAAP.

 

4.             The undersigned further certifies to Administrative Agent and the
other Lenders that the following amounts and calculations made pursuant to the
Guaranty are true and correct in all material respects, for the referenced
Reporting Period:

 

FINANCIAL COVENANTS

 

1.

Minimum Tangible Net Worth. Guarantor will maintain, as of each Test Date during
the term of the Loan, a Tangible Net Worth of not less than $242,000,000.00.

 

Specify Test Date =

Actual Minimum Tangible Net Worth as of such Test Date = $ 

In Compliance? Check One:      o Yes      o No

 

 

 

 

2.

Minimum Liquidity. Guarantor shall have Liquid Assets at least equal to
$5,000,000.

 

Specify Test Date =

Actual Liquid Assets of Guarantor as of such Test Date = $ 

In Compliance? Check One:      o Yes      o No

 

 

1

--------------------------------------------------------------------------------


 

3.

Liabilities/Net Worth. As of each Test Date during the term of the Loan, the
ratio (expressed as a percentage) of (A) all Liabilities of Guarantor for the
calendar quarter ending on such Test Date, to (B) all assets of Guarantor
determined in accordance with GAAP for the calendar quarter ending on the
sameTest Date, shall not be greater than seventy-five percent (75%).

 

Specify Test Date =

a)    Actual Liabilities of Guarantor as of such Test Date = $

b)   Actual GAAP assets of Guarantor as of such Test Date = $

c)   Ratio of Liabilities to assets of Guarantor as of such Test Date =

In Compliance? Check One:      o Yes      o No

 

 

WITNESS the due execution of this Compliance Certificate on
                         200  .

 

GUARANTOR:

 

BEHRINGER HARVARD OPPORTUNITY REIT I, INC.,

a Maryland corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

2

--------------------------------------------------------------------------------

 